Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

NOTE:  This is a supplemental Office action to correct the final rejection mailed January 21, 2021, which failed to address new claim 28.  In addition, the finality of the previous Office action is withdrawn and the present action made non-final.

DETAILED ACTION
 	This Office Action addresses U.S. Application No. 16/041,428, which is a continuation of reissue Application No. 14/657,249 (hereinafter, the '249 application), which issued as U.S. Patent No. RE47017, which is a reissue of U.S. Application No. 12/822,587 (hereinafter, the '587 application), entitled “SEMICONDUCTOR DEVICE FOR SHORT-CIRCUITING OUTPUT TERMINALS OF TWO OR MORE VOLTAGE GENERATOR CIRCUITS AT READ TIME AND CONTROL METHOD FOR THE SAME”, which issued as U.S. Patent No. 8,493,786, (hereinafter, the '786 patent).  The status of the claims is as follows: 
Claims 21-28 are pending.  Original patent claims 1-20 were canceled by a preliminary amendment filed July 20, 2018. 

PRIOR OR CONCURRENT PROCEEDINGS
 	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the patent is or 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See MPEP §§ 1404, 1442.01 and 1442.04.

DRAWING OBJECTIONS
 	The previous objections to the drawings have been overcome by the amended drawings submitted December 22, 2020.

	However, further errors have been introduced into the drawings.
The drawings are objected to for the following reasons:
Figure 1 is not in accordance with 37 CFR 1.84(p)(4), since the controller and the sense amplifier are both designated by the same reference character “0”, and the same reference character must never be used to designate different parts.
Figure 1 is not in accordance with 37 CFR 1.84(p)(5), since the reference character “0” does not appear in the specification.  In the specification, the sense amplifier is designated as “5” and the controller is designated as “6”.  37 CFR 1.84(p)(5) states that reference characters not mentioned in the description shall not appear in the drawings. 

 	Applicant is advised to review the drawings for any additional errors prior to submitting corrected drawings.
	Corrected drawing sheets are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each amended drawing figure should be labeled “Amended”.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 	Note 37 CFR 1.173 for reissue drawing amendments.  Note also MPEP 1413.

SPECIFICATION
 	The specification is objected to due to errors in idiomatic English.
 	Regarding the clarity of the specification, 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are in proper idiomatic English.  
 	Some examples of errors in clarity or idiomatic English used in the specification were cited in the Office action mailed October 2, 2019, using a single paragraph from the specification, with the caveat “Similar errors appear throughout the specification and must be corrected”, as follows:
In recent years[Recently], the distances between adjacent word lines and between adjacent bit lines have decreased[are more narrow] as semiconductor devices have become[the device is] further miniaturized. This is because[That is,] the distance between memory cell transistors has decreased[is narrow]. Therefore, for example, if binary[data] is written into a memory cell transistor in which [binary ]data is already held, the threshold distribution of the[a memory cell] transistor [in which data has been already written] will vary[varies] due to variations in the threshold distribution of [a]an adjacent memory cell transistor[ adjacent to the above memory cell transistor]. In the following description, [the ]variation in the threshold distribution is referred to as a “coupling effect”.

	Applicant declined to submit further corrections, so to make the point clear, in the Office action mailed September 22, 2020, the examiner cited further examples from the next paragraph of the specification:
	Therefore, the threshold value of the memory cell transistor is raised from the initial [read]voltage level to permit a read operation and it becomes necessary to transfer a higher voltage in order to turn on the memory cell transistor. That is, a voltage generator circuit that generates plural voltage[s] levels is required. [In] Jpn. Pat. Appln. KOKAI Publication No. H11-134892, describes voltage generator circuits [whose]with varying current supply rates [are different are described].
 
The goal should not be grammatical perfection.  Rather, the language should be such that it can be understood.  However, when sentences have to be read and reread several times to glean their meaning, when the antecedents have to be guessed at, when the reader has to make assumptions about what the specification is actually trying to describe, as in the case with the present specification, necessary grammatical corrections should be required by the examiner.  See MPEP 608.01(g).
The specification must be corrected in compliance with 37 CFR 1.52(a) and (b).  No new matter may be added.
 
CLAIM SUPPORT
 		In the response filed December 22, 2020, applicant has provided a separate listing with citations and proper explanations of support for the salient features of claims 21-28.

CONSENT
The examiner notes that a Power of Attorney filed July 20, 2018 provides evidence that the person signing the Consent of Assignee (i.e., General Manager Hatsumi) is a General Manager at Toshiba Memory Corporation.

OBJECTIONS BASED ON DEFECTIVE OATH/DECLARATION
The statement of error in the declaration filed July 17, 2020 is as follows:
“Applicant claimed less than it had a right to claim. Claims 1, 21, 28, 34, and 42 of the parent application RE47017 and Claim 1 of US Patent No, 8,493,786 recite a controller which performs a controller or a means for performing control. Claim 9 of the parent application RE47017 and Claim 9 of US Patent No. 8,493,786 recite a memory cell array including memory cells, each of which includes a charge storage layer and control gate and the memory cells are serially connected along a current path. On the other hand, Claim 21 of the present application does not recite a controller or a means for performing control and does not recite that each of the memory cells includes a charge storage layer and control gate and that the memory calls are serially connected along a current path.”

The reissue declaration is objected to as defective for the following reasons:  
 (1)	The language “786 recite a controller which performs a controller” is not clear.  Claim 1 recites “a controller which performs a control operation”. Further, claim 1 does not recite “a means for performing control”.  Thus, the reissue oath/declaration filed with this application fails to properly identify an error.  See 37 CFR 1.175 and MPEP § 1414.  

Specific changes or amendments to the claims must be identified.  Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error, with an explanation as to how the error renders the original patent wholly or partly inoperative or invalid.  See MPEP 1414(II)(c).

REJECTIONS BASED ON DEFECTIVE OATH/DECLARATION
 	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

 	Claims 21-28 are rejected as being based upon a defective reissue declaration under 35 U.S.C. §251.  The declaration is defective for all of the reasons set forth above with regard to the objections to the declaration.  See 37 CFR 1.175. 

Claims 21-28 are rejected under 35 U.S.C. §251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based.  

Claim 1 recites "a first MOS transistor capable of short-circuiting the first node and second node" and "a controller which performs a control operation to short-circuit the first node and second node by turning on the first MOS transistor, controlling a period in which the first MOS transistor is kept in an on state based on time." A device with these elements is not found in Im.

and
Claim 15 recites “causing a controller to set a first MOS transistor in an on state and short-circuit the first node and the second node." ... Im does not cause a controller to short-circuit two nodes as recited in claim 15.

New independent claim 21 lacks the limitation of “a controller which performs a control operation to short-circuit the first node and second node by turning on the first MOS transistor, controlling a period in which the first MOS transistor is kept in an on state based on time.”  
The remainder of arguments presented for claim 1 on page 9 of the amendment of November 5, 2012 during the prosecution of the '587 application was dedicated to distinguishing the operation of switch unit 120 of the Im reference from that of the controller of claim 1, namely turning on two transistors at the same time.
  	The three step test for recapture:
Step 1 - Is There Broadening?
Are the reissue claims are broader than the original patent claims in at least some respects?  Yes.  For example, claim 21 lacks “a controller which performs a control operation to short-circuit the first node and second node by turning on the first 
Step 2 - Does Any Broadening Aspect of the Reissued Claim Relate to Surrendered Subject Matter?
Substep 1 – Did applicant surrender any subject matter in the prosecution of the original application that became the patent to be reissued?  Yes, the surrendered subject matter is noted above.
Substep 2 - Does the broadening in the reissue claims result from eliminating limitations surrendered in the original prosecution?  Yes, independent claim 21 omits limitations that the prosecution record shows as added to claims 1 and/or 15, to overcome prior art during the original prosecution.
Step 3 - Are the Reissue Claims Materially Narrowed in Other Respects, and Hence Avoid the Recapture Rule?
The reissue claims are not materially narrowed in other respects.  For example, the third voltage generators and third nodes were not “overlooked aspects" of the invention, since they were present in the original claims (note, e.g., original claim 6).
Thus, claims 21-28 are rejected under 35 U.S.C. §251 because they lack the subject matter added to obtain patentability during prosecution of the original patent.
See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a  rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	The examiner notes the first voltage generator circuit, the second voltage generator circuit and the third voltage generator circuit, are generic inasmuch as they output voltages.  However, with regard to the claimed voltage generator circuits, the circuitry as claimed, combined with a description of the function of the circuits (outputting a voltage), should provide sufficient structure to one of ordinary skill in the art.  See Mass. Inst. of Tech., 462 F.3d at 1355-1356, 80 USPQ2d at 1332 (“circuitry” is generally determined to have sufficient structure).  
The controller is not deemed to be generic in that it is configured to transfer particular voltage levels to particular parts of the word lines.
Thus, at this point, 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is not invoked.


RESPONSE TO ARGUMENTS
	The amendment and associated remarks filed December 22, 2020 have been carefully considered by the examiner.  
(1)	 Regarding the drawings, the drawings submitted December 22, 2020 have overcome the previous objections but have introduced new objections for the reasons described above.
(2)	Regarding the specification, as explained above, the goal should not be grammatical perfection.  Rather, the language should be such that it can be understood.  However, when sentences have to be read and reread several times to glean their meaning, when the antecedents have to be guessed at, when the reader has to make assumptions about what the specification is actually trying to describe, as in the case with the present specification, necessary grammatical corrections should be required by the examiner.  See MPEP 608.01(g). See also 37 CFR 1.52(b)(1)(ii).
The specification must be corrected in compliance with 37 CFR 1.52(a) and (b).  No new matter may be added.
	(2)	Regarding the objections and associated rejection based on a defective declaration, applicant has argued that “controller” instead of “control” was a typographical error.  However (a) “control” by itself would also be confusing in this context - the correct claim 1 limitation was “a controller which controls a control operation” and (b) “a means for performing control” was not recited in claim 1 and was not a typographical error in the declaration.
	(3)	Regarding the rejections under 35 U.S.C. §251,

 	“Based on this distinction made in the arguments of the original patent, it is the claimed ‘short-circuiting the first node and second node’ that is relied upon for in the arguments, and not the entirety of the ‘controller’ feature, which recites various other limitations that are not relied upon at all in the substantive remarks. For example, nothing in the substantive remarks.” 

	This statement is not deemed convincing.  
	As stated above, the arguments presented for claim 1 on page 9 of the amendment of November 5, 2012 during the prosecution of the '587 application included:
“Claim 1 recites ‘a first MOS transistor capable of short-circuiting the first node and second node’ and ‘a controller which performs a control operation to short-circuit the first node and second node by turning on the first MOS transistor, controlling a period in which the first MOS transistor is kept in an on state based on time.’ A device with these elements is not found in Im.”

This argument was immediately followed by an explanation dedicated to distinguishing the operation of switch unit 120 of the Im reference from that of the controller of claim 1.  These arguments include other features of the controller beyond short circuiting, including controlling how long the transistor is kept in an on state:
	“The switch unit in Im is designed to connect one of the voltages to the node Na, and there is no situation shown or described where two of the transistors P1 through P4 are turned on at the same time, which would need to occur if two any of Vread1-Vread3 are short-circuited. In other words, only one of Vread1-Vread3 is connected to Na at any time, meaning Vread1-Vread3 are always isolated from each other. Claim 1 is not disclosed by Im.”

	Consequently, the rejections under 35 U.S.C. §251 are maintained.




ALLOWABLE SUBJECT MATTER
With regard to claims 21-28, none of the prior art references made of record appear to teach or suggest, either alone or in combination, each and all of the limitations of these claims. 
As an example, prior art reference Ikehashi, U.S. Patent Application No. 2002/0033720, paragraph [0232], appears to be relevant to the claims, stating,
“When the control signal EQVCC is at "HIGH" level, the NMOS transistor 334 short-circuits the charge-pump node PMPOUT to the power supply voltage VCC. When the control signal EQVCC is at "LOW" level, the NMOS transistor 334 cuts off and disconnects the charge-pump node PMPOUT from the power supply voltage due to the substrate bias effect. To sum up, the NMOS transistor 334 short-circuits the node from the timing when VCC=0 V to the time t1, cuts off the node after the elapse of the time t1 to the time t4, and short-circuits the node again after the elapse of the time t4.”

Thus, Ikehashi teaches the claimed first MOS transistor capable of short-circuiting the first node and second node (note the NMOS transistor 334); and a controller which performs a control operation to short-circuit the first node and second node by turning on the first MOS transistor (note charge pump controller 323), controlling a period in which the first MOS transistor is kept in an on state based on time (note time t4).
However, Ikehashi fails to teach the amended claim language including a third generator circuit which outputs a third voltage to a third node which, along with the second node, is capable of being short-circuited by a second MOS transistor, wherein the first and second MOS transistors are switched on and off simultaneously.  
Thus, the invention is distinguished from the prior art of record.



CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B. James Peikari whose telephone number is (571)272-4185.  The examiner can normally be reached on M-F 8:30am - 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski, SPE Art Unit 3992, can be reached at (571) 272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B. James Peikari/
Primary Examiner
Art Unit 3992
Conferees:  
/C.M.T/Primary Examiner, Art Unit 3992    

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992